Citation Nr: 0105061	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
heel fracture, to include a surgical scar.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
and post-traumatic stress disorder. 

3.  Entitlement to service connection for foot fungus. 

4.  Entitlement to service connection for a gastrointestinal 
disorder due to an undiagnosed illness.  

5.  Entitlement to service connection for sleeplessness due 
to an undiagnosed illness. 

6.  Entitlement to service connection for headaches due to an 
undiagnosed illness. 

7.  Entitlement to service connection for hair loss due to an 
undiagnosed illness. 

8.  Entitlement to service connection for acne lesions of the 
face due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from January 1982 to July 
1982 and October 1990 to April 1991.  Additional unverified 
duty in the Army Reserves has been reported, and the veteran 
served in the Southwest Asian Theater of Operations during 
the Persian Gulf War.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas (hereinafter RO).  In 
November 2000, a hearing was held at the RO before the Board 
Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).  A transcript of the 
hearing is on file.
 
After reviewing the evidence of record in light of testimony 
presented at the November 2000 hearing, the Board concludes 
that additional development must be accomplished in order to 
equitably adjudicate the claims on appeal.  This development 
is particularly essential in light of the fact that the RO 
has indicated the veteran's service medical records are 
unobtainable.  

During the pendency of this appeal, there has been a 
significant change in the law as outlined below.  These 
changes are beneficial to the interests of the veteran, and 
given testimony presented at the November 2000 hearing, the 
Board concludes that a remand is necessary to afford the 
veteran initial application of these provisions by the RO, as 
it would be potentially prejudicial to the veteran if the 
Board were to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or, 
as in the instant case, those, filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096-2100 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of this change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  In particular, as 
the veteran has "adequately identified" potentially 
probative records, namely alleged records from treatment 
beginning shortly after service in 1991 at the VA Medical 
Center in Little Rock which might show "continuity of 
symptomatology," the Board concludes that the new law 
mandates a remand to obtain these records.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. § 5103A(b)).  With regard to other alleged treatment, 
there has been no reply to a January 1997 request for records 
from the Jefferson Regional Medical Center.  Thus, as the 
veteran referenced treatment at this facility at his November 
2000 hearing, the RO will be requested to again contact this 
facility upon remand.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  

This development should specifically 
include the following:

1) Contact the veteran to request that he 
provide the full names and addressees of 
his treating physicians referenced at the 
November 2000 hearing, to include Drs. 
Pollard and Flowers, as well as any other 
physician not previously identified.  Any 
records obtainable from these sources are 
to be associated with the claims file.  

2) Contact again the Jefferson Regional 
Medical Center, 1515 West 42nd Street, 
Pine Bluff, Arkansas, 71603 to obtain any 
records of treatment for the veteran.  If 
there are no such records, a statement 
indicating as such from this facility 
should be associated with the claims 
file.  

3) Obtain any records of treatment 
rendered the veteran at the VA Medical 
Center in Little Rock, Arkansas from 1991 
to the present time not already of 
record.  If there are no such records, a 
statement indicating as such from this 
facility should be associated with the 
claims file.  

4) Review all records for a determination 
as to whether a physical examination as 
to some or all of the issues is indicated 
based on evidence received.  If so, such 
examination(s) should be scheduled and 
the claims file made available to any 
examiner(s).  If additional 
examination(s) are not deemed indicated, 
it should be so noted, and the claims 
should be readjudicated.

Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  If any claim for service 
connection on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





